DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-2, 4-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4-13 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Independent claims 1 and 12 have each been amended to recite “…within a predetermined three-dimensional volume” but then recite “wherein the three-dimensional volume is determined by a location of the component.”  Thus, it is unclear how the three-dimensional volume is being determined by a location of the component, and also be predetermined.
Dependent claims 2, 4-11, 13 and 15-22 are rejected due to their dependency upon the independent claim2.
For examination purposes, the examiner will interpret that the three-dimensional volume being determined by a location of the component at any given time is thus making it predetermined before determining whether the wearable is within it.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (US 10,836,256) in view of Macneille et al. (US 10,117,062) and further in view of Khoshkava et al. (US 2017/0168630).

Regarding claim 1, Greenberg et al. disclose a computer, comprising a processor programmed to: 
receive input specifying a component in a vehicle (Figure 3, steps 305 and 315, the input for touchscreen [component]) and data specifying a location of a wearable device in the vehicle (Figure 2, determining wearable device location with respect to steering wheel.);  
determine whether the wearable device is within predetermined three-dimensional volume, in the interior of the vehicle (Figures 3 and 4, the wearable is 
Greenberg et al. fail to teach of a vehicle coordinate system that provides coordinates for an interior of the vehicle.
Macneille et al. disclose of a vehicle coordinate system that provides coordinates for an interior of the vehicle (Figure 7, top view has locations 705 and side view has locations 703 and thus the coordinate system has 3D coordinates.  See column 11, line 66 to column, 12, line 25.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the coordinate system teachings of Macneille et al. in the computer for the vehicle of Greenberg et al.  The motivation to combine would have been in order to provide more accurate determination of the location of the wearables with respect to the vehicle components.
Greenberg et al. and Macneille et al. fail to teach of actuating the wearable device to provide haptic output based on whether the device is within the predetermined distance.

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the haptic teachings of Khoshkava et al. and apply them to the computer in the vehicle taught by the combination of Greenberg et al. and Macneille et al.  The motivation to combine would have been in order to guide the user toward the component thus improving the facilitation of utilizing the components of the vehicle.

Regarding claim 2, Greenberg et al., Macneille et al. and Khoshkava et al. disclose the computer of claim 1, wherein the processor is further programmed to determine the location of the wearable device in a vehicle coordinate system based on a wireless signal received from a vehicle wireless transceiver (Macneille et al.: Figure 4 and column 7, lines 43-53).

Regarding claim 5, Greenberg et al., Macneille et al. and Khoshkava et al. disclose the computer of claim 1, wherein the processor is further programmed to:
determine whether the wearable device is within the predetermined three-dimensional volume, based on a wireless signal received from a vehicle wireless transceiver (Macneille et al.: Figure 4 and column 7, lines 43-53); and
actuate the wearable device to provide haptic output with a first frequency upon determining that the device is within the predetermined three-dimensional volume 

Regarding claim 6, Greenberg et al., Macneille et al. and Khoshkava et al. disclose the computer of claim 5, wherein the processor is further programmed to actuate the wearable device to provide haptic output with a second frequency upon determining that the device is outside the predetermined three-dimensional volume (Khoshkava et al.: Paragraph [0079], “haptic effects, e.g., with decreasing magnitudes as the user gets closer,” and paragraph [0110], and thus in the combo there will be different frequencies inside and outside of the predetermined three-dimensional volume.).

Regarding claim 7, Greenberg et al., Macneille et al. and Khoshkava et al. disclose the computer of claim 5.
While Greenberg et al., Macneille et al. and Khoshkava et al. fail to explicitly teach wherein the predetermined three-dimensional volume is cylindrically shaped and has a longitudinal axis perpendicular to an exterior surface of a vehicle instrument panel, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention to be the particular cylindrical shape since it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 8, Greenberg et al., Macneille et al. and Khoshkava et al. disclose the computer of claim 5.
While Greenberg et al., Macneille et al. and Khoshkava et al. fail to explicitly teach wherein the predetermined three-dimensional volume is bell-shaped and encompasses the component, and the bell-shaped predetermined three-dimensional volume has a flat bottom touching a vehicle instrument panel, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention to be the particular bell shape since it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 9, Greenberg et al., Macneille et al. and Khoshkava et al. disclose the computer of claim 5.
While Greenberg et al., Macneille et al. and Khoshkava et al. fail to explicitly teach wherein the predetermined three-dimensional volume has a solid rectangle shape with a bottom surface touching a vehicle instrument panel, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention to be the particular rectangle shape since it has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 10, Greenberg et al., Macneille et al. and Khoshkava et al. disclose the computer of claim 1, further programmed to provide haptic output with an intensity that is at least in part based on the determined distance of the wearable device from the component in the vehicle (Khoshkava et al.: Paragraphs [0079] and [0110]).

Regarding claim 11, Greenberg et al., Macneille et al. and Khoshkava et al. disclose the computer of claim 1, further programmed to provide haptic output with an activation duty cycle that is at least in part based on the determined distance of the wearable device from the component in the vehicle, wherein the activation duty cycle is a ratio of an active time duration to an activation time period (Khoshkava et al.: Figure 4 and paragraphs [0079], [0087], [0085]-[0086], [0052] and [0110]).

Regarding claim 12, this claim is rejected under the same rationale as claim 1.

Regarding claim 13, this claim is rejected under the same rationale as claim 2.

Regarding claim 16, this claim is rejected under the same rationale as claim 5.

Regarding claim 17, this claim is rejected under the same rationale as claim 6.

Regarding claim 18, this claim is rejected under the same rationale as claim 9.

Regarding claim 19, this claim is rejected under the same rationale as claim 10.

Regarding claim 20, this claim is rejected under the same rationale as claim 11.

Regarding claim 21, Greenberg et al., Macneille et al. and Khoshkava et al. disclose the computer of claim 1, wherein a vehicle human machine interface includes the component (Greenberg et al.: Figure 4, 107).

Regarding claim 22, Greenberg et al., Macneille et al. and Khoshkava et al. disclose the computer of claim 1, further programmed to receive data specifying a shape and a location of the component according to a vehicle coordinate system and determine the predetermined three-dimensional volume based on the received data (Greenberg et al.: {See claim 1, the data is clearly “received” from somewhere and thus is “received data”} Figure 4 shows that 108 around 107 is determined by the size of 107 [which is a 3D shape] and also where 107 is located.).

Allowable Subject Matter

Claims 4 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
1 March 2021